Citation Nr: 1312369	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  11-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 23, 2011, and as of August 1, 2011 for residuals of a comminuted fracture of the left tibia and fibula, status post reduction with bone graft and internal fixation, including traumatic arthritis of the left knee (left knee disability). 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of this appeal, an August 2012 rating decision granted a temporary total (100 percent) rating based on left knee surgery necessitating convalescence effective May 23, 2011.  See 38 C.F.R. § 4.30 (2012).  The 20 percent rating was reinstated as of August 1, 2011. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to testify at a hearing before the Board in Washington, DC on March 25, 2013, in accordance with his request in a May 2011 substantive appeal (VA Form 9).  However, in a March 2013 letter, which was received by the Board prior to the hearing date, the Veteran instead requested a Board hearing by videoconference at the Waco, Texas RO. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a Board hearing by videoconference at the Waco, Texas RO.  He must be provided proper notice of the hearing date and location.  Copies of all notification must be associated with the claims file. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



